500 S.E.2d 88 (1998)
347 N.C. 672
ONSLOW COUNTY
v.
Gene MOORE.
Kimberly McKILLOP
v.
ONSLOW COUNTY.
Patricia TREANTS
v.
ONSLOW COUNTY.
No. 559P97.
Supreme Court of North Carolina.
March 5, 1998.
Jeffrey S. Miller, Jacksonville, for Moore, McKillop, Treants.
*89 Carl W. Thurman, III, Wilmington, for Onslow County.

ORDER
The Appellants' (Moore, McKillop and Treants) Petition for Writ of Certiorari to Review Decision of the North Carolina Court of Appeals, Onslow County v. Moore, McKillop v. Onslow County, and Treants v. Onslow County, 127 N.C.App. 546, 491 S.E.2d 670 (1997), is allowed for the limited purpose of entering the following order:
The opinion of the Court of Appeals dismissing the appeals is vacated and the matter is remanded to the Court of Appeals for consideration of the appeals on the merits.
By order of the Court in Conference, this 5th day of March, 1998.